UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 29, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 1-7567 URS CORPORATION (Exact name of registrant as specified in its charter) Delaware 94-1381538 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 600 Montgomery Street, 26th Floor San Francisco, California 94111-2728 (Address of principal executive offices) (Zip Code) (415) 774-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerxAccelerated filer oNon-accelerated fileroSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 29, 2013 Common Stock, $.01 par value URS CORPORATION AND SUBSIDIARIES This quarterly report on Form 10-Q contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “anticipate,” “believe,” “estimate,” “expect,” “potential,” “intend,” “may,” “plan,” “predict,” “project,” “will,” and similar terms used in reference to our future revenues, services, project awards and business trends; future accounting, goodwill and actuarial estimates; future contract gains or losses; conversions of future backlog and book of business into revenues; future accounts receivable and days sales outstanding; future completion of our Form S-4 and associated interest related to our bonds; future stock-based compensation expenses and the number of shares authorized and issuable under our equity plan; future dividends; future bonus, pension and post-retirement expenses; future compliance with regulations; future legal proceedings and accruals; future bonding and insurance coverage; future debt payments and capital expenditures; future effectiveness of our disclosure and internal controls over financial reporting and future economic and industry conditions.We believe that our expectations are reasonable and are based on reasonable assumptions, however, we caution against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements:declines in the economy or client spending; federal sequestration; changes in our book of business; our compliance with government regulations; integration of acquisitions; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; changes in oil, natural gas and other commodity prices; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; impairment of our goodwill; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; the impact of changes in laws and regulations; nuclear indemnifications and insurance; misstatements in expert reports; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in finance arrangements; risks associated with international operations; business activities in high security risk countries; information technology risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in Management’s Discussion and Analysis of Financial Condition and Results of Operationsbeginning on page 42, Risk Factors beginning on page 67, as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.We assume no obligation to revise or update any forward-looking statements. PART I.FINANCIAL INFORMATION: Item 1. Financial Statements Condensed Consolidated Balance Sheets March 29, 2013 and December 28, 2012 2 Condensed Consolidated Statements of Operations Three months ended March 29, 2013 and March 30, 2012 3 Condensed Consolidated Statements of Comprehensive Income Three months ended March 29, 2013 and March 30, 2012 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity Three months ended March 29, 2013 and March 30, 2012 5 Condensed Consolidated Statements of Cash Flows Three months ended March 29, 2013 and March 30, 2012 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operation 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 65 Item 4. Controls and Procedures 65 PART II.OTHER INFORMATION: Item 1. Legal Proceedings 66 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 84 Item 3. Defaults Upon Senior Securities 85 Item 4. Mine Safety Disclosure 85 Item 5. Other Information 85 Item 6. Exhibits 86 1 URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED6 (In millions, except per share data) March 29, 2013 December 28, 2012 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, including retentions of $129.1 and $114.4,respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Inventory Other current assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other long-term assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable and subcontractors payable, including retentionsof $31.9 and $32.3, respectively Accrued salaries and employee benefits Billings in excess of costs and accrued earnings on contracts Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension and post-retirement benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies (Note 15) URS stockholders’ equity: Preferred stock, authorized 3.0 shares; no shares outstanding — — Common stock, par value $.01; authorized 200.0 shares; 89.1 and88.9 shares issued, respectively; and 76.0 and 76.8 sharesoutstanding, respectively Treasury stock, 13.1 and 12.1 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss (Note 16) ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 2 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENTS OF OPERATIONS- UNAUDITED6 (In millions, except per share data) Three Months Ended March 29, March 30, Revenues $ $ Cost of revenues ) ) General and administrative expenses ) ) Acquisition-related expenses (Note 8) — ) Equity in income (loss) of unconsolidated joint ventures Operating income (loss) Interest expense ) ) Other income (expenses) ) Income (loss) before income taxes Income tax benefit (expense) ) ) Net income (loss) including noncontrolling interests Noncontrolling interests in income of consolidated subsidiaries ) ) Net income (loss) attributable to URS $ $ Earnings per share (Note 3): Basic $ $ Diluted $ $ Weighted-average shares outstanding (Note 3): Basic Diluted Cash dividends declared per share (Note 13) $ $ See Notes to Condensed Consolidated Financial Statements 3 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME - UNAUDITED (In millions) Three Months Ended March 29, March 30, Comprehensive income (loss): Net income (loss) including noncontrollinginterests $ $ Pension and post-retirement related adjustments,net of tax Foreign currency translation adjustments, net oftax ) Loss on derivative instruments, net of tax — ) Comprehensive income (loss) Noncontrolling interests in comprehensiveincome of consolidated subsidiaries ) ) Comprehensive income (loss) attributableto URS $ $ See Notes to Condensed Consolidated Financial Statements 4 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY - UNAUDITED (In millions) Accumulated Additional Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity Balances, December 30, 2011 $ $ ) $ $ ) $ Employee stock purchases and exercises of stockoptions — Stock repurchased in connection with exercises ofstock options and vesting of restricted stockawards — — — ) — — ) — ) Stock-based compensation — Excess tax benefits from stock-basedcompensation — Foreign currency translation adjustments, net oftax — Pension and post-retirement related adjustments,net of tax — Loss on derivative instruments, net of tax — ) — ) — ) Repurchases of common stock ) — ) — — — ) — ) Cash dividends declared — ) ) — ) Distributions to noncontrolling interests — ) ) Contributions and advances from noncontrollinginterests — Other transactions with noncontrolling interests — Net income (loss) including noncontrollinginterests — Balances, March 30, 2012 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 5 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY– UNAUDITED (Continued) (In millions) Accumulated Additional Other Total URS Common Stock Treasury Paid-in Comprehensive Retained Stockholders’ Noncontrolling Total Shares Amount Stock Capital Income (Loss) Earnings Equity Interests Equity Balances, December 28, 2012 $ $ ) $ $ ) $ Employee stock purchases and exercises of stockoptions — Stock repurchased in connection with exercises ofstock options and vesting of restricted stockawards — — — ) — — ) — ) Stock-based compensation — Foreign currency translation adjustments, net oftax — ) — ) — ) Pension and post-retirement related adjustments,net of tax — Repurchases of common stock ) — ) — — — ) — ) Cash dividends declared — ) ) — ) Distributions to noncontrolling interests — ) ) Contributions and advances from noncontrollinginterests — Other transactions with noncontrolling interests — ) ) Net income (loss) including noncontrollinginterests — Balances, March 29, 2013 $ $ ) $ $ ) $ See Notes to Condensed Consolidated Financial Statements 6 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In millions) Three Months Ended March 29, March 30, Cash flows from operating activities: Net income (loss) including noncontrolling interests $ $ Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Amortization of intangible assets Amortization of debt issuance costs and discount/premium Foreign currency (gains) losses related to foreign currency derivatives andintercompany loans ) Normal profit ) Provision for doubtful accounts Loss (gain) on disposal of property and equipment ) — Deferred income taxes ) Stock-based compensation Excess tax benefits from stock-based compensation — ) Equity in income of unconsolidated joint ventures ) ) Dividends received from unconsolidated joint ventures Changes in operating assets, liabilities and other, net of effects of businessacquisitions: Accounts receivable and costs and accrued earnings in excess of billings oncontracts ) Inventory ) Other current assets ) Advances to unconsolidated joint ventures — ) Accounts payable, accrued salaries and employee benefits, and other currentliabilities ) ) Billings in excess of costs and accrued earnings on contracts ) ) Other long-term liabilities ) Other long-term assets ) Total adjustments and changes ) ) Net cash from operating activities ) Cash flows from investing activities: Proceeds from disposal of property and equipment Investments in unconsolidated joint ventures ) ) Changes in restricted cash Capital expenditures, less equipment purchased through capital leases andequipment notes ) ) Net cash from investing activities ) ) See Notes to Condensed Consolidated Financial Statements 7 Table of Contents URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (Continued) (In millions) Three Months Ended March 29, March 30, Cash flows from financing activities: Borrowings from long-term debt — Payments on long-term debt ) ) Borrowings from revolving line of credit Payments on revolving line of credit ) ) Net payments under foreign lines of credit and short-term notes ) ) Net change in overdrafts ) Payments on capital lease obligations ) ) Payments of debt issuance costs — ) Excess tax benefits from stock-based compensation — Proceeds from employee stock purchases and exercises of stock options Distributions to noncontrolling interests ) ) Contributions and advances from noncontrolling interests Dividends paid ) — Repurchases of common stock ) ) Net cash from financing activities ) Net change in cash and cash equivalents ) Effect of foreign exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Interest paid $ $ Taxes paid $ $ Supplemental schedule of non-cash investing and financing activities: Equipment acquired with capital lease obligations and equipment noteobligations $ $ Cash dividends declared but not paid $ $ See Notes to Condensed Consolidated Financial Statements 8 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED NOTE 1.BUSINESS, BASIS OF PRESENTATION, AND ACCOUNTING POLICIES Overview The terms “we,” “us,” and “our” used in these financial statements refer to URS Corporation and its consolidated subsidiaries unless otherwise indicated.We are a leading international provider of engineering, construction and technical services.We offer a broad range of program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to public agencies and private sector clients around the world.We also are a United States (“U.S.”) federal government contractor in the areas of systems engineering and technical assistance, operations and maintenance, and information technology (“IT”) services.Headquartered in San Francisco, we have more than 50,000 employees in a global network of offices in nearly 50 countries.We operate through four reporting segments:the Infrastructure & Environment Division, the Federal Services Division, the Energy & Construction Division, and the Oil & Gas Division.Our Oil & Gas Division is composed of the former operations of Flint Energy Services Ltd. (“Flint”), which we acquired on May 14, 2012. The accompanying unaudited condensed consolidated financial statements and related notes have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the U.S. for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. You should read our unaudited condensed consolidated financial statements in conjunction with the audited consolidated financial statements and related notes contained in our Annual Report on Form 10-K for the fiscal year ended December 28, 2012.The results of operations for the three months ended March 29, 2013 are not indicative of the operating results for the full year or for future years. In our opinion, the accompanying unaudited condensed consolidated financial statements reflect all normal and recurring adjustments that are necessary for a fair statement of our financial position, results of operations and cash flows for the interim periods presented. The preparation of our unaudited condensed consolidated financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the balance sheet dates as well as the reported amounts of revenues and costs during the reporting periods.Actual results could differ from those estimates.On an ongoing basis, we review our estimates based on information that is currently available.Changes in facts and circumstances may cause us to revise our estimates. Principles of Consolidation and Basis of Presentation Our condensed consolidated financial statements include the financial position, results of operations and cash flows of URS Corporation and our majority-owned subsidiaries and joint ventures that are required to be consolidated. The operating results of Flint prior to the acquisition date, May 14, 2012, are not included in our condensed consolidated financial statements.See Note 8, “Acquisition,” for more information regarding this acquisition. Investments in unconsolidated joint ventures are accounted for using the equity method and are included as investments in and advances to unconsolidated joint ventures on our Condensed Consolidated Balance Sheets.All significant intercompany transactions and accounts have been eliminated in consolidation. Reclassifications We made reclassifications to the prior year’s financial statements to conform them to the current period’s presentation.These reclassifications have no effect on our consolidated net cash flows or consolidated net income. 9 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Cash and Cash Equivalents Cash and cash equivalents include all highly liquid investments with maturities of 90 days or less at the date of purchase and include interest-bearing bank deposits and money market funds.At March 29, 2013 and December 28, 2012, our restricted cash balances were $15.2 million and $17.1 million, respectively.These amounts were included in “Other current assets” on our Condensed Consolidated Balance Sheets.For cash held by our consolidated joint ventures, see Note 6, “Joint Ventures.” NOTE 2.ADOPTED AND OTHER RECENTLY ISSUED STATEMENTS OF FINANCIAL ACCOUNTING STANDARDS An amendment to the accounting standard related to the presentation of other comprehensive income was issued.It requires public entities to provide information about amounts reclassified out of accumulated other comprehensive income by component.In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income and, in some cases, cross-references to related footnote disclosures.This portion of the standard is effective for us beginning with our first interim period in fiscal year 2013.See Note 16, “Reclassifications Out of Accumulated Other Comprehensive Income (Loss),” for more information.The adoption of this standard did not have a material impact on our condensed consolidated financial statements. An accounting standard update was issued related to new disclosures on offsetting assets and liabilities of financial and derivative instruments.The amendments require the disclosure of gross asset and liability amounts, amounts offset on the balance sheet and amounts subject to the offsetting requirements, but not offset on the balance sheet.This standard does not amend the existing guidance on when it is appropriate to offset.An amendment to this standard was subsequently issued to clarify the intended scope of the disclosures.It applies to derivatives, repurchase agreements, and securities lending transactions that are either offset in accordance with Topic 815, Derivatives and Hedging or subject to an enforceable master netting arrangement or similar agreement.The amended standard update is effective for us beginning with our first interim period in fiscal year 2013.The adoption of this standard did not have a material impact on our condensed consolidated financial statements. An accounting standard update was issued related to obligations stemming from joint and several liability arrangements.It addresses the recognition, measurement and disclosure of obligations when multiple parties incur joint liabilities where the total amount of the obligation is fixed at the financial reporting date.The standard requires the recognition of the total amount of the liability that the parties are obligated to pay under an arrangement, along with any additional amount the company might expect to pay on behalf of other parties to the liability.This standard is effective for periods beginning with our first interim period in fiscal year 2014, with an option for early adoption.We have adopted this standard early, in connection with the filing of our Form 8-K on April 17, 2013.See Note 17, “Condensed Consolidating Financial Information.” An accounting standard update was issued related to foreign currency matters.The standard update addresses the accounting for the release of cumulative translation adjustment when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a business unit or a group of assets that do not produce a profit within a foreign entity.Under such circumstances, a parent company is required to release any related currency adjustments to earnings.The currency adjustment is released into earnings only if the sale or transfer results in a complete or substantially complete liquidation of the foreign entity in question.The standard update is effective for us for periods beginning with our first interim period in fiscal year 2014.We do not expect that the adoption of this standard will have a material impact on our condensed consolidated financial statements. 10 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) An accounting standard was issued relating to the preparation of financial statements when an entity is ceasing operations and selling assets to settle debts with creditors.Financial statements must be prepared using a liquidation basis of accounting to help users understand how much the organization will have available to distribute to investors after disposing of its assets and settling its obligations.The liquidation basis is used when liquidation is “imminent.”Liquidation is considered imminent when there is only a remote likelihood that the organization will return from liquidation, and one of the following conditions is true (a) a plan for liquidation is approved by the relevant organization officials, and the likelihood that the plan will be blocked by other parties is considered remote or (b) a plan for liquidation is being imposed by other forces.The standard is effective for us beginning with our first interim and annual reporting periods in fiscal year 2014.We currently do not expect that the adoption of the standard will have a material impact on our condensed consolidated financial statements. NOTE 3.EARNINGS PER SHARE In our computation of diluted earnings per share (“EPS”), we exclude the potential shares related to stock options that are issued and unexercised where the exercise price exceeds the average market price of our common stock during the period.We also exclude nonvested restricted stock awards and units that have an anti-dilutive effect on EPS or that currently have not met performance conditions. The following table summarizes the components of weighted-average shares of common stock outstanding for both basic and diluted EPS: Three Months Ended March 29, March 30, (In millions) Weighted-average shares of common stockoutstanding (1) Effect of dilutive stock options, restricted stockawards and units and employee stock purchaseplan shares Weighted-average shares of common stockoutstanding – Diluted Weighted-average shares of common stock outstanding is net of treasury stock. March 29, March 30, (In millions) Anti-dilutive equity awards not included above NOTE 4.ACCOUNTS RECEIVABLE AND COSTS AND ACCRUED EARNINGS IN EXCESS OF BILLINGS ON CONTRACTS Accounts receivable in the accompanying Condensed Consolidated Balance Sheets are primarily comprised of amounts billed to clients for services already provided, but which have not yet been collected.Occasionally, under the terms of specific contracts, we are permitted to submit invoices in advance of providing our services to our clients and to the extent they have not been collected, these amounts are also included in accounts receivable. Costs and accrued earnings in excess of billings on contracts (also referred to as “Unbilled Accounts Receivable”) in the accompanying Condensed Consolidated Balance Sheets represent unbilled amounts earned and reimbursable under contracts.These amounts become billable according to the contract terms, which usually consider the passage of time, achievement of milestones or completion of the project.Generally, such unbilled amounts will be billed and collected over the next twelve months.As of March 29, 2013 and December 28, 2012, $343.7 million and $264.9 million, respectively, of Unbilled Accounts Receivable are not expected to become billable within twelve months of the balance sheet date and, as a result, are included as a component of “Other long-term assets.” 11 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Accounts receivable and Unbilled Accounts Receivable include certain amounts recognized related to unapproved change orders (amounts representing the value of proposed contract modifications, but which are unapproved as to both price and scope) and claims (amounts in excess of agreed contract prices that we seek to collect from our clients or others) that have not been collected and, in the case of balances included in accrued earnings in excess of billings on contracts, may not be billable until an agreement, or in the case of claims, a settlement is reached.Generally, these items have not been material and have been resolved in the ordinary course of business. Our accounts receivable include retentions associated with long-term contracts, which are generally not billable until near or at the completion of the projects or milestones and/or delivery of services.As such, these amounts will generally be billed for contracts with terms in excess of one year from the service date.Our Unbilled Accounts Receivable includes amounts related to milestone payment clauses, which provide for payments to be received beyond a year from the date service occurs.Based on our historical experience, we generally consider the collection risk related to these amounts to be low.When events or conditions indicate that the amounts outstanding may become uncollectible, an allowance is estimated and recorded.As of March 29, 2013 and December 28, 2012, we had financing receivables with contractual terms in excess of one year of $134.7 million and $121.4 million, respectively. The following table summarizes the components of our accounts receivable and Unbilled Accounts Receivable with the U.S. federal government and with other customers as of March 29, 2013 and December 28, 2012: March 29, December 28, (In millions) Accounts receivable: U.S. federal government $ $ Others Total accounts receivable $ $ Unbilled Accounts Receivable: U.S. federal government $ $ Others Total Less:Amounts included in Other long-termassets ) ) Unbilled Accounts Receivable $ $ NOTE 5.INVENTORY The table below presents the components of inventory: March 29, December 28, (In millions) Raw materials $ $ Work in progress Finished goods Supplies Total $ $ 12 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) NOTE 6.JOINT VENTURES The following are examples of activities currently being performed by our significant consolidated and unconsolidated joint ventures: · Engineering, procurement and construction of a concrete dam; · Liquid waste management services, including the decontamination of a former nuclear fuel reprocessing facility and nuclear hazardous waste processing; · Management of ongoing tank cleanup effort, including retrieving, treating, storing and disposing of nuclear waste that is stored at tank farms; · Management, operation and cleanup services, including commercial operations, decontamination, decommissioning, and waste management of a nuclear facility in the United Kingdom (“U.K.”); and · Operations, maintenance, asset management and project management services to the Canadian energy sector. In accordance with the current consolidation standard, we analyzed all of our joint ventures and classified them into two groups: · Joint ventures that must be consolidated because they are either not variable interest entities (“VIEs”) and we hold the majority voting interest, or because they are VIEs of which we are the primary beneficiary; and · Joint ventures that do not need to be consolidated because they are either not VIEs and we do not hold a majority voting interest, or because they are VIEs of which we are not the primary beneficiary. We perform a quarterly review of our joint ventures to determine whether there were any changes in the status of the VIEs or changes to the primary beneficiary designation of each VIE.We determined that no such changes occurred during the three months ended March 29, 2013. In the table below, we have aggregated financial information relating to our VIEs because their nature and risk and reward characteristics are similar.None of our current joint ventures that meets the characteristics of a VIE is individually significant to our consolidated financial statements. 13 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Consolidated Joint Ventures The following table presents the total assets and liabilities of our consolidated joint ventures: March 29, December 28, (In millions) Cash and cash equivalents $ $ Net accounts receivable Other current assets Noncurrent assets Total assets $ $ Accounts and subcontractors payable $ $ Billings in excess of costs and accrued earningson contracts Accrued expenses and other Noncurrent liabilities Total liabilities Total URS equity Noncontrolling interests Total owners’ equity Total liabilities and owners’ equity $ $ Total revenues of the consolidated joint ventures were $254.1 million and $359.5 million for the three months ended March 29, 2013 and March 30, 2012, respectively. The assets of our consolidated joint ventures are restricted for use only by the particular joint venture and are not available for our general operations. 14 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Unconsolidated Joint Ventures We use the equity method of accounting for our unconsolidated joint ventures.Under the equity method, we recognize our proportionate share of the net earnings of these joint ventures as a single line item under “Equity in income of unconsolidated joint ventures” in our Condensed Consolidated Statements of Operations. The table below presents financial information, derived from the most recent financial statements provided to us, in aggregate, for our unconsolidated joint ventures: Unconsolidated (In millions) VIEs March 29, 2013 Current assets $ Noncurrent assets $ Current liabilities $ Noncurrent liabilities $ December 28, 2012 Current assets $ Noncurrent assets $ Current liabilities $ Noncurrent liabilities $ Three months ended March 29, 2013 (1) Revenues $ Cost of revenues $ Income from continuing operations before tax $ Net income $ Three months ended March 30, 2012 (1) Revenues $ Cost of revenues $ Income from continuing operations before tax $ Net income $ Income from unconsolidated U.S. joint ventures is generally not taxable in most tax jurisdictions in the United States.The tax expenses on our other unconsolidated joint ventures are primarily related to foreign taxes. We received $23.1 million and $18.6 million, respectively, of distributions from unconsolidated joint ventures for the three months ended March 29, 2013 and March 30, 2012. Maximum Exposure to Loss In addition to potential losses arising out of the carrying values of the assets and liabilities of our unconsolidated joint ventures, our maximum exposure to loss also includes performance assurances and guarantees we sometimes provide to clients on behalf of joint ventures that we do not directly control.We enter into these guarantees primarily to support the contractual obligations associated with the joint ventures’ projects.The potential payment amount of an outstanding performance guarantee is typically the remaining cost of work to be performed by or on behalf of third parties under engineering and construction contracts.However, the nature of these costs are such that we are not able to estimate amounts that may be required to be paid in excess of estimated costs to complete contracts and, accordingly, the exposure to loss as a result of these performance guarantees cannot be calculated. 15 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) NOTE 7.PROPERTY AND EQUIPMENT Our property and equipment consisted of the following: March 29, December 28, (In millions) Construction and mining equipment $ $ Computer software Computer hardware Vehicles and automotive equipment Leasehold improvements Land and buildings Furniture and fixtures Other equipment Construction in progress Accumulated depreciation and amortization ) ) Property and equipment at cost, net (1) $ $ The unamortized computer software costs were $74.5 million and $71.1 million, respectively, as of March 29, 2013 and December 28, 2012. NOTE 8.ACQUISITION Flint Acquisition On May 14, 2012, we acquired the outstanding common shares of Flint for C$25.00 per share in cash, or C$1.24 billion (US$1.24 billion based on the exchange rate on the date of the acquisition) and paid $110.3 million of Flint’s debt prior to the closing of the transaction in exchange for a promissory note from Flint.In connection with the acquisition of Flint, we recognized $5.6 million for the three months ended March 30, 2012 in “Acquisition-related expenses” on our Condensed Consolidated Statements of Operations. Investments in and advances to unconsolidated joint ventures.As a result of the Flint acquisition, we hold a 50% voting and economic interest in a joint venture that provides operations, maintenance, asset management and project management services to the Canadian energy sector.The fair value of our investment in this joint venture at the acquisition date was higher than the underlying equity interest.This difference of $128.5million includes $38.0 million representing intangible assets, and the remaining amount representing goodwill.The intangible assets are being amortized, as a reduction to earnings against the equity in income of this unconsolidated joint venture, over a period ranging from three to 40 years.For the three months ended March 29, 2013, amortization of these intangible assets was $2.7 million. Pro forma results.The unaudited financial information in the table below summarizes the combined results of the operations of URS Corporation and Flint for the three months ended March 30, 2012, on a pro forma basis, as though the companies had been combined as of January 1, 2011.The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place at January 1, 2011 nor should it be taken as indicative of our future consolidated results of operations. 16 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Pro Forma Three Months Ended (In millions, except per share data) March 30, 2012 Revenues $ Net income (loss) including noncontrolling interests $ Net income (loss) attributable to URS Earnings (loss) per share: Basic EPS $ Diluted EPS $ The table below shows the material pre-tax, nonrecurring adjustment in the pro forma financial information for the three months ended March 30, 2012: Pro Forma Pre-tax, nonrecurring adjustment (In millions) Three Months Ended March 30, 2012 (1) Acquisition-related expenses $ Included in the pro forma results for the three months ended March 30, 2012 is a nonrecurring adjustment related to URS and Flint acquisition-related expenses. NOTE 9.INDEBTEDNESS Indebtedness consisted of the following: March 29, December 28, (In millions) Term loan, net of debt issuance costs $ $ 3.85% Senior Notes (net of discount) 5.00% Senior Notes (net of discount) 7.50% Canadian Notes (including premium) Revolving line of credit Other indebtedness Total indebtedness Less: Current portion of long-term debt Long-term debt $ $ 2011 Credit Facility As of each of March 29, 2013 and December 28, 2012, the outstanding balance of the term loan under our senior credit facility (“2011 Credit Facility”) was $670.0 million.As of March 29, 2013 and December 28, 2012, the interest rates applicable to the term loan were 1.70% and 1.71%, respectively.Loans outstanding under our 2011 Credit Facility bear interest, at our option, at the base rate or at the London Interbank Offered Rate (“LIBOR”) plus, in each case, an applicable per annum margin.The applicable margin is determined based on the better of our debt ratings or our leverage ratio in accordance with a pricing grid.The interest rate at which we normally borrow is LIBOR plus 150 basis points. We were in compliance with the covenants of our 2011 Credit Facility as of March 29, 2013. 17 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Revolving line of credit.Our revolving line of credit is used to fund daily operating cash needs and to support our standby letters of credit.In the ordinary course of business, the use of our revolving line of credit is a function of collection and disbursement activities.Our daily cash needs generally follow a predictable pattern that parallels our payroll cycles, which dictate, as necessary, our short-term borrowing requirements. As of March 29, 2013 and December 28, 2012, we had an outstanding balance of $119.0 million and $100.5 million on our revolving line of credit, respectively.As of March 29, 2013, we had issued $133.3 million of letters of credit, leaving $747.7 million available under our revolving credit facility. Senior Notes and Canadian Notes On March 15, 2012, we issued, in a private placement, $400.0 million aggregate principal amount of 3.85% Senior Notes due on April 1, 2017 and $600.0 million aggregate principal amount of 5.00% Senior Notes due on April 1, 2022 (collectively, the “Senior Notes”).As of March 29, 2013, the outstanding balance of the Senior Notes was $999.1 million, net of $1.0 million of discount. The Senior Notes are our general unsecured senior obligations and rank equally with our other existing and future unsecured senior indebtedness.The Senior Notes are fully and unconditionally guaranteed (the “Guarantees”) by each of our current and future domestic subsidiaries that are guarantors under our 2011 Credit Facility or that are wholly owned domestic obligors or wholly owned domestic guarantors, individually or collectively, under any future indebtedness of our subsidiaries in excess of $100.0 million (the “Guarantors”).The Guarantees are the Guarantors’ unsecured senior obligations and rank equally with the Guarantors’ other existing and future unsecured senior indebtedness.See Note 17, “Condensed Consolidating Financial Information.” In connection with the sale of the Senior Notes, we entered into a registration rights agreement under which we filed a registration statement, on April 17, 2013, with the Securities and Exchange Commission (“SEC”) offering to exchange any privately placed Senior Notes with substantially similar notes, except that the newly exchanged notes will be unrestricted and freely tradable securities.The registration statement has not yet been declared effective by the SEC.Until we complete our exchange offer, we will be required to pay additional interest up to a maximum of 50 basis points to the holders of the Senior Notes. On May 14, 2012, we guaranteed Flint’s senior notes (the “Canadian Notes”) with an outstanding face value of C$175.0 million (US$175.0 million).As of March 29, 2013, the outstanding balance of the Canadian Notes was $198.6 million, including $26.5 million of premium. We were in compliance with the covenants of our Senior Notes and Canadian Notes as of March 29, 2013. Other Indebtedness Notes payable, five-year loan notes, and foreign credit lines.As of March 29, 2013 and December 28, 2012, we had outstanding amounts of $43.6 million and $35.5 million, respectively, in notes payable, five-year loan notes, and foreign lines of credit.The weighted-average interest rates of the other indebtedness were approximately 5.71% and 4.68% as of March 29, 2013 and December 28, 2012, respectively.Notes payable primarily include notes used to finance the purchase of office equipment, computer equipment and furniture. As of March 29, 2013 and December 28, 2012, we maintained several credit lines with an aggregate borrowing capacity of $49.0 million and $50.8 million, respectively, and had remaining borrowing capacity of $45.2 and $47.7 million, respectively. Capital Leases.As of March 29, 2013 and December 28, 2012, we had obligations under our capital leases of approximately $58.5 million and $59.2 million, respectively, consisting primarily of leases for office equipment, computer equipment, furniture, vehicles and automotive equipment, and construction equipment. Foreign Currency Translation Losses Related to Intercompany Loans.We recorded foreign currency translation losses of $2.5 million on intercompany loans for the three months ended March 29, 2013. 18 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) NOTE 10.FAIR VALUE OF DEBT INSTRUMENTS AND DERIVATIVE INSTRUMENTS 2011 Credit Facility As of March 29, 2013 and December 28, 2012, the estimated fair market values of the term loan under our 2011 Credit Facility were approximately $668.0 million and $667.3 million, respectively.The carrying value of this term loan on our Condensed Consolidated Balance Sheets as of both March 29, 2013 and December 28, 2012 was $670.0 million, excluding unamortized issuance costs.The fair value of our term loan was derived by taking the mid-point of the trading prices from an observable market input (Level 2) in the secondary loan market and multiplying it by the outstanding balance of our term loan. Senior Notes and Canadian Notes As of March 29, 2013, the estimated fair market value of the Senior Notes was approximately $1.2 billion and the carrying value of these notes on our Condensed Consolidated Balance Sheets was $1.2 billion, excluding unamortized discount.The fair value of the Senior Notes and Canadian Notes was derived by taking the mid-point of the trading prices from an observable market input (Level 2) in the secondary loan market and multiplying it by the outstanding balance of the notes. Derivative Instruments We use our derivative instruments as a risk management tool and not for trading or speculative purposes.The fair value of each derivative instrument is based on mark-to-model measurements that are interpolated from observable market data, including spot and forward rates.As of March 29, 2013, there were no derivative instruments outstanding. Foreign Currency Exchange Contracts We operate our business globally and our foreign subsidiaries conduct businesses in various foreign currencies.Therefore, we are subject to foreign currency risk.From time to time, we may purchase derivative financial instruments in the form of foreign currency exchange contracts to manage specific foreign currency exposures. In March 2012, we entered into various foreign currency forward contracts with an aggregate notional amount of C$1.25 billion (equivalent to US$1.25 billion as of March 30, 2012) with maturity windows ranging from March 7, 2012 to May 31, 2012.The primary objective of the contracts was to manage our exposure to foreign currency transaction risk related to the funding of our pending acquisition of Flint in Canadian dollars.These contracts settled during the second quarter of 2012.For the three months ended March 30, 2012, we recorded a gain of $2.5 million on our foreign currency forward contracts in “Other income (expenses)” on our Condensed Consolidated Statements of Operations. NOTE 11.BILLINGS IN EXCESS OF COSTS AND ACCRUED EARNINGS ON CONTRACTS Billings in excess of costs and accrued earnings on contracts in the accompanying Condensed Consolidated Balance Sheets consist of cash collected from clients and billings to clients on contracts in advance of work performed, advance payments negotiated as a contract condition, estimated losses on uncompleted contracts, normal profit liabilities, project-related legal liabilities, and other project-related reserves.The unearned project-related costs will be earned over the next twelve months or over the duration of the contracts. 19 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) The following table summarizes the components of billings in excess of costs and accrued earnings on contracts: March 29, December 28, (In millions) Billings in excess of costs and accrued earnings oncontracts $ $ Project-related legal liabilities and other project-relatedreserves Advance payments negotiated as a contract condition Normal profit liabilities Estimated losses on uncompleted contracts Total $ $ NOTE 12.EMPLOYEE RETIREMENT AND POST-RETIREMENT BENEFIT PLANS Defined Benefit Plans We sponsor a number of pension and unfunded supplemental executive retirement plans.The components of our net periodic pension costs relating to our defined benefit plans for the three months ended March 29, 2013 and March 30, 2012 were as follows: Three Months Ended Domestic Plans Foreign Plans March 29, March 30, March 29, March 30, (In millions) Service cost $ Interest cost Expected return on plan assets ) Amortization of: Prior service costs ) ) — — Net loss — — Net periodic pension costs $ $ $ ) $ During the three months ended March 29, 2013, we made cash contributions, including employer-directed benefit payments, of $7.1 million to the domestic and foreign defined benefit plans.We expect to make additional cash contributions, including estimated employer-directed benefit payments, of approximately $23.5 million for the remainder of our 2013 fiscal year. Post-retirement Benefit Plans We sponsor a number of retiree health and life insurance benefit plans (“post-retirement benefit plans”).The components of our net periodic benefit cost relating to the post-retirement benefit plans for the three months ended March 29, 2013 and March 30, 2012 were as follows: Three Months Ended March 29, March 30, (In millions) Interest cost $ $ Expected return on plan assets ) ) Net loss — Net periodic benefit costs $ $ 20 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) During the three months ended March 29, 2013, we made employer-directed benefit payments of $0.8 million to the post-retirement benefit plans.We expect to make cash contributions, including estimated employer-directed benefit payments, of approximately $2.8 million for the remainder of our 2013 fiscal year. NOTE 13.STOCKHOLDERS' EQUITY Dividend Program Our Board of Directors declared the following dividends: Declaration Date Dividend Per Share Record Date Total Maximum Payment Payment Date (In millions, except per share data) February 24, 2012 $ March 16, 2012 $ April 6, 2012 May 4, 2012 $ June 15, 2012 $ July 6, 2012 August 3, 2012 $ September 14, 2012 $ October 5, 2012 November 2, 2012 $ December 14, 2012 $ January 4, 2013 February 22, 2013 $ March 15, 2013 $ April 5, 2013 May 3, 2013 $ June 14, 2013 NA July 5, 2013 NA Not available Equity Incentive Plan As of March 29, 2013, approximately 3.5 million shares had been issued as restricted stock awards and 0.9 million shares were issuable upon the vesting of restricted stock units under our 2008 Incentive Plan.In addition, approximately 0.6 million shares remained reserved for future grants under our 2008 Incentive Plan.On March 28, 2013, our Board adopted an amendment and restatement of our 2008 Incentive Plan, subject to stockholder approval.If our amended 2008 Incentive Plan is approved by our stockholders, the aggregate number of shares of our common stock authorized for issuance under the plan will increase by 1.5 million shares and the term of the plan will be extended until May 23, 2018. Stock Repurchase Program The following table summarizes our stock repurchase activities for the three months ended March 29, 2013 and March 30, 2012: Three Months Ended March 29, March 30, (In millions, except average price paid per share) Common stock repurchase shares Average price paid per share $ $ Cost of common stock repurchased $ $ 21 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Stock-Based Compensation We recognize stock-based compensation expense, net of estimated forfeitures, over the vesting periods in “General and administrative expenses” and “Cost of revenues” in our Condensed Consolidated Statements of Operations. The following table presents our stock-based compensation expense related to restricted stock awards and units and our employee stock purchase planfor the three months ended March 29, 2013 and March 30, 2012: Three Months Ended March 29, March 30, (In millions) Stock-based compensation expense: Restricted stock awards and units $ $ Employee stock purchase plan Stock-based compensation expense $ $ Stock-based compensation expense included in: Cost of revenues $ $ General and administrative expenses Stock-based compensation expense $ $ NOTE 14.SEGMENT AND RELATED INFORMATION We operate our business through the following four segments: · Infrastructure & Environment Division provides program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to the U.S. federal government, state and local government agencies, and private sector clients in the U.S. and internationally. · Federal Services Division provides services to various U.S. federal government agencies, primarily the Department of Defense.These services include program management, planning, design and engineering, systems engineering and technical assistance, construction and construction management, operations and maintenance, IT services, and decommissioning and closure. · Energy & Construction Division provides program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to the U.S. federal government, state and local government agencies, and private sector clients in the U.S. and internationally. · Oil & Gas Division provides oilfield services, including rig transportation and fluid hauling services, facility and pipeline construction, module fabrication, and maintenance services, for the oil and gas industry in the U.S. and Canada. These four segments operate under separate management groups and produce discrete financial information.Their operating results also are reviewed separately by management.The accounting policies of the reportable segments are the same as those described in the summary of significant accounting policies in our Annual Report on Form 10-K for the fiscal year ended December 28, 2012.The information disclosed in our condensed consolidated financial statements is based on the four segments that compose our current organizational structure. 22 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) The following table presents summarized financial information for our reportable segments.“Inter-segment, eliminations and other” in the following table includes eliminations of inter-segment sales and investments in subsidiaries.The segment balance sheet information presented below is included for informational purposes only.We do not allocate resources based upon the balance sheet amounts of individual segments.Our long-lived assets consist primarily of property and equipment. Three Months Ended March 29, March 30, (In millions) Revenues Infrastructure & Environment $ $ Federal Services Energy & Construction Oil & Gas (1) — Inter-segment, eliminations and other ) ) Total revenues $ $ Equity in income (loss) of unconsolidated joint ventures Infrastructure & Environment $ $ Federal Services Energy & Construction Oil & Gas (1) ) — Total equity in income of unconsolidated joint ventures $ $ URS operating income (loss) (2) Infrastructure & Environment $ $ Federal Services Energy & Construction Oil & Gas (1) — Corporate (3) ) ) Total URS operating income (loss) $ $ Operating income (loss) Infrastructure & Environment $ $ Federal Services Energy & Construction Oil & Gas (1) — Corporate (3) ) ) Total operating income (loss) $ $ Depreciation and amortization Infrastructure & Environment $ $ Federal Services Energy & Construction Oil & Gas (1) — Corporate (3) Total depreciation and amortization $ $ The operating results of Flint have been included in our consolidated results since the acquisition on May 14, 2012. We are providing information regarding URS operating income (loss) by segment because management uses this information to assess performance and make decisions about resource allocation.URS operating income is defined as segment operating income after reduction for pre-tax noncontrolling interests, but before the reduction of any pre-tax goodwill impairment charges. Corporate includes expenses related to corporate functions and acquisition-related expenses. 23 Table of Contents URS CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED (Continued) Reconciliations of URS operating income by segment to segment operating income for the three months ended March 29, 2013 and March 30, 2012 are as follows: Three Months Ended March 29, 2013 Infrastructure Energy Oil & Federal & & (In millions) Environment Services Construction Gas Corporate Consolidated URS operating income(loss) $ ) $ Noncontrolling interests — ) — Operating income(loss) $ ) $ Three Months Ended March 30, 2012 Infrastructure Energy Oil & Federal & & (In millions) Environment Services Construction Gas Corporate Consolidated URS operating income(loss) $ $ $ $
